DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  the word “so” is misspelled in line 10 (“to as to” should be “so as to”).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 recites the limitations "the multi-stage optical amplifier", “each stage of the multi-stage amplifier” and “plurality of N sections” in lines 1, 4, and 6.  There is insufficient antecedent basis for these limitations in the claim.  The claim appears to depend from a different  claim than stated  (claim 14); Examiner has interpreted the claim to depend from claim 15.
Clarification and correction are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (US 7,298,547). Jiang discloses (see Fig. 1 and 2nd col. lines 54-64) an optical system for providing amplified spontaneous emission (ASE) in an eye-safe wavelength band ( 2 m) comprising a section of Ho=doped optical gain fiber (12), and a pump source (28) coupled (via coupler 20) to the section of Ho-doped optical gain fiber and configure to provide pump light at a pump wavelength within an absorption dominant wavelength region,  the pump light operating at an absorption-dominated pump wavelength interacting with the Ho ions present in the gain fiber so as to generate an output ASE (3rd col. lines 1-6) centererd at a wavelength within the eye-safe wavelength band. Specifically, the wavelength of the pump light is 1800nm to excite Ho ions in the optical gain fiber to the 5I7 level, resulting in an emission peak of ASE near 2080nm (3rd  col. lines 9-12 and 20-22). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Augst  (US 2013/0261969) in view of  Jiang  et al. (US 7,298,547).
With regard to claim 1, Augst discloses (see e. g. Fig. 2) an optical amplifier for operation at an eye-safe input signal wavelength within the 2 m region, comprising 
A section of Holmium (Ho-) doped (para. [0037]) optical gain fiber (220) responsive to an input optical signal for generating gain within the input optical signal as it propagates therealong by the presence of Ho ions, providing as an output an amplified optical signal, the section of Ho-doped optical gain fiber exhibiting a gain coefficient G and an absorption coefficient  that both vary as a function of an applied pump wavelength (Fig. 8); and
a pump source  (pump diodes230 ) coupled to the section of Ho-doped optical gain fiber and configured to provide pump light at a wavelength within an region with large absorption  (para. [0032]). Specifically, the pump wavelength is shorter than the ASE wavelength [0034].
Augst does not specifically disclose that the wavelength of the pump light is within an absorption dominant wavelength region where the absorption coefficient is greater than the gain coefficient. However, in the same field of endeavor, Jiang teaches  an optical system for providing amplified spontaneous emission (ASE) in an eye-safe wavelength band ( 2 m) comprising a section of Ho-doped optical gain fiber (12), and a pump source (28) coupled (via coupler 20) to the section of Ho-doped optical gain fiber and configure to provide pump light.  Specifically, the pump source is configured to provided pump light is 1800nm to excite Ho ions in the optical gain fiber to the  5I7 level, resulting in an emission peak of ASE near 2080nm (3rd  col. lines 9-12 and 20-22). This is within the spectrum  where the absorption coefficient is greater than the gain coefficient.  Choosing the wavelength for the pump as taught by Jiang, for the pump in the amplifier of Augst results in the claimed invention. It would have been obvious to one skilled in the art, e. g. an optical engineer, to choose this pump wavelength for the advantage of producing amplified spontaneous emission to further amplify the input signal (Augst [0021] & Abstract).
With regard to claim 2, the claimed absorption dominant wavelength region is inherent to the Ho-doped fiber (see e. g. Fig. 8 of Augst).
With regard to claim 3, the pump wavelength can be around 1800 nm (Jiang, 3rd col. lines 9-12).
With regard to claims 4-5, the gain fiber may be a single-clad or a double-clad fiber (Augst  [0035]).
With regard to claims 6 and 7, the gain fiber may be configured to support a CW or a pulsed input optical signal.
With regard to claim 9, WDM coupling of pump light was notoriously well-known in the art; the Examiner takes Official Notice of this fact. If applicant does not traverse the assertion of the Examiner’s assertion of Official Notice or applicant’s traverse is not adequate, this statement of well-known fact will taken to be admitted prior art, otherwise a reference will be supplied as evidence. See MPEP 2144.03.
With regard to claim 10, the gain fiber may be core-pumped [0004]. 
With regard to claim 13, Jiang et al. teach that the gain fiber is co-doped with Tm (mixture of Ho and Tm, 2nd col. lines 1-9). This co-doping results in a broader ASE and gain spectrum; therefore it would have been obvious to one skilled in the art.
Claim(s) 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2018/0159296) in view of Jiang et al. (Jiang  et al. (US 7,298,547).
With regard to claims 15 and 16, Johnson et al. discloses a hybrid (multi-stage) optical amplifier for operation within an eye-safe wavelength region from about 1900 nm to 2200 nm (Fig. 2A & para. [0031]) comprising: a preamplifier element (first stage) formed of a section of single-clad Ho-doped opticle fiber (para. [0031]) the preamplifier providing gain to an input signal propagating at a wavelength within the eye-safe wavelength region, the section of the single-clad Ho-doped optical fiber providing gain to the input signal in the presevce of a first pump beam operating at a first pump wavelength suitable to provide amplification within the section of gain fiber; a power amplifier (second stage) disposed at the output of the preamplifier element formed of a section of single-clad Tm-doped optical fiber, the power amplifier providing gain to the output of the preamplifier element in the presence of a second pump beam operating at a second pump wavelength suitable to provide amplification in the Tm-doped optical fiber. Johnson differs from the claim in that Johnson et al. has a Tm-doped fiber as the power amplifier wherein  the first preamplifier stage is pumped at a first wavelength and the power amplifier is pumped at a second wavelength. However, Jiang et al. teach in the same field of endeavor, that Tm-doped and Ho-doped fibers provide the equivalent function of amplification in the 2 m band. Further, Jiang teaches  that the pump source is configured to provided pump light is 1800nm to excite Ho ions in the optical gain fiber to the  5I7 level, resulting in an emission peak of ASE near 2080nm (3rd  col. lines 9-12 and 20-22). This is within the spectrum  where the absorption coefficient is greater than the gain coefficient.  One skilled in the art, e. g. an optical engineer, would have found it obvious to choose the same dopant (e. g. Ho) for both the first and second optical fiber stages, and provide pump light 1800nm, for the purpose of maximizing the gain at a particular wavelength of input signal.
With regard to claim 17, Jiang et al. teach that the gain fiber is co-doped with Tm (mixture of Ho and Tm, 2nd col. lines 1-9). This co-doping results in a broader ASE and gain spectrum; therefore it would have been obvious to one skilled in the art.
With regard to claim 18, Johnson discloses a plurality of pump elements, each element associated with an amplifier stage in a one-to-one relationship (Fig. 1).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Augst and Jiang as applied to claim 1 above, and further in view of Tench et al. “Shared Pump Two-Stage Polarization-Maintaining Holmium-Doped Fiber Amplifier”, IEEE Photonics Technology Letters, vol. 31, issue 5, pp. 357-360, published Jan. 29, 2019).

Claim 19 is rejected as being unpatentable over Johnson and Jiang  as applied to claim 14 above, and further in view of Tench et al. “Shared Pump Two-Stage Polarization-Maintaining Holmium-Doped Fiber Amplifier”, IEEE Photonics Technology Letters, vol. 31, issue 5, pp. 357-360, published Jan. 29, 2019).
Claim(s) 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Augst and Jiang as applied to claim1 above, and further in view of Onaka (US 2015/0002923). Neither Augst nor Jiang disclose that a WDM multiplexer or an optical circulator is coupled to the output of the section of Ho-doped optical gain fiber and the pump light applied as an input to it. However, Onaka teaches in the same field of endeavor, an optical fiber amplifier (Fig. 6) with a doped section of gain fiber (603), pumped by a pump source (604). The pump light is coupled to the output of the doped gain fiber via a WDM or circulator (605) [0074]). Such couplers for pumping light into the output of a gain fiber were typical in the art for providing pump light to the gain fiber to amplify the signal light and hence would have been obvious to one skilled in the art, to use in the optical amplifier of Augst as modified by Jiang.

Allowable Subject Matter
Claim 20 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or make obvious,  a hybrid optical amplifier comprising a preamplifier stage including a section of single-clad Ho-doped optical fiber which generates as an output an intermediate amplified output signal, and a power amplifier stage disposed at the output of the preamplifier stage including a section of double-clad Tm-doped optical fiber responsive to the intermediate amplified output signal from the preamplifier stage.



Information Disclosure Statement
The information disclosure statement filed on Oct. 6, 2020 has been considered by the Examiner.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Budni, and Delavaux (3 references) disclose Ho-doped fiber amplifiers..
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Center at https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645